DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 requires “a plurality of magnetoresistive element units, each of which including a flat-surface-type first magnetoresistive element having a detection axis in a first direction and a flat-surface-type second magnetoresistive element having a detection axis in a second direction different from the first direction” and “the plurality of magnetoresistive element units are arrayed in a direction orthogonal to flat surfaces of the first magnetoresistive element and the second magnetoresistive element. Examiner notes that this cannot be interpreted because one does not know which first magnetoresistive element and the second magnetoresistive element is being referred to regarding direction. If the magnetoresistive element units each have a first magnetoresistive element and the second magnetoresistive element, then it is impossible to orientate them along a direction orthogonal to flat surfaces of the first magnetoresistive element and the second magnetoresistive element because it is not possible to distinguish which first and second elements provide the frame of reference. Appropriate correction is needed. 
Independent claim 1 also requires “the surfaces facing a measurement sample constitute a surface parallel to the direction in which the magnetoresistive element units are arrayed.” There is no established direction for the units as discussed above. Therefore, there can be no direction established in this clause. Appropriate correction is needed.
All subsequent claims depend from Independent claim 1 and are therefore also rejected under 112 2nd. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 4-8 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Saruki et al (U.S. PGPub # 2012/0038351).
Regarding Independent Claim 1, Saruki teaches:
A magnetic sensor, comprising: 
a plurality of magnetoresistive element units (Fig. 16 Elements 10A, 20A, 10B, & 20B and paragraph 0144.), each of which including a flat-surface-type first magnetoresistive element having a detection axis in a first direction and a flat-surface-type second magnetoresistive element having 
wherein the first magnetoresistive element and the second magnetoresistive element are arranged so as to face each other (Fig. 16 Elements 10A, 11A, 12A, 20A, 21A, & 22A and paragraph 0153 wherein Elements 11A & 12A face each other and face 21A & 22A.), 
wherein the plurality of magnetoresistive element units are arrayed in a direction orthogonal to flat surfaces of the first magnetoresistive element and the second magnetoresistive element (Fig. 16 Elements 10A, 11A, 12A, 20A, 21A, & 22A and paragraph 0153 wherein Elements 11A & 12A face each other and face 21A & 22A.), and 
wherein the surfaces facing a measurement sample constitute a surface parallel to the direction in which the magnetoresistive element units are arrayed (Fee Fig. 16 and 11 and associated text.).
Regarding Claim 4, Saruki teaches all elements of claim 1, upon which this claim depends.
Saruki teaches a part of a substrate constituting the magnetoresistive element unit and a part of a substrate constituting the adjacent magnetoresistive element unit are arranged so as to overlap with each other in a direction orthogonal to the array direction (Fig. 16 Elements 210, 10A, 11A, & 12A are all on a depicted structure.).
Regarding Claim 5,
Saruki teaches a first magnetic thin film having a detection axis in the first direction and a second magnetic thin film having a detection axis in the second direction are provided on both surfaces of each substrate, whereby the first magnetoresistive element and the second magnetoresistive element are formed, and wherein the plurality of substrates are arrayed so that a surface adjacent to the first magnetic thin film and a surface adjacent to the second magnetic thin film face each other, whereby the plurality of magnetoresistive element units are formed (Fig. 16 Elements 10A, 11A, 12A, 20A, 21A, & 22A and paragraph 0153 wherein Elements 11A & 12A face each other and face 21A & 22A.).
Regarding Claim 6, Saruki teaches all elements of claim 1, upon which this claim depends.
Saruki teaches a computing unit that derives a magnetic field intensity in the array direction on the basis of detection results given by the plurality of magnetoresistive element units (Fig. 16 Elements 31A, 32A, 33A, & 211 and associated text of paragraphs 0145-0158.).
Regarding Claim 7, Saruki teaches all elements of claim 1, upon which this claim depends.
Saruki teaches
Regarding Claim 8, Saruki teaches all elements of claim 1, upon which this claim depends.
Saruki teaches a plurality of peripheral magnetoresistive elements distributed around the plurality of magnetoresistive element units (Fig. 16 Elements 10A, 11A, 12A, 20A, 21A, 22A and the other units 10B, 11B, 12B, 20B, 21B, & 22B and paragraph 0156-0158.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are rejected under 35 U.S.C. 103 as being unpatentable over Saruki et al (U.S. PGPub # 2012/0038351).
Regarding Claim 2, Saruki teaches all elements of claim 1, upon which this claim depends.
Saruki does not explicitly teach an insulating layer is provided between the first magnetoresistive element and the second magnetoresistive element.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have an insulating layer is provided between the first magnetoresistive element and the second magnetoresistive element so that electrical shorts, noise, and interference could be minimized or eliminated.
Regarding Claim 3, Saruki teaches all elements of claim 1, upon which this claim depends.
Saruki does not explicitly teach the magnetoresistive element units adjacent in the array direction are in contact with each other.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the magnetoresistive element units adjacent in the array direction are in contact with each other because this allows one to gather more information and minimize errors caused by gaps in the sensor array.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teach some of the claimed limitations of Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858